DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8-13, 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shamir et al. (US PUB 2018/0128859), hereinafter Shamir.
With respect to claims 1 and 9, Shamir discloses a line-powered wireless current sensor (WCS), comprising: current transformer windings configured to harvest electrical energy from a power line (See [212] in paragraph [0024] of Shamir) and allow the WCS to obtain current measurements of the power line (See paragraph [0024] of Shamir); memory (See paragraphs [0025] and [0074] of Shamir); and a processor operatively coupled to the memory (See paragraph [0025] and [0074] of Shamir), wherein the processor is configured to: obtain the current measurements of the power line via the current transformer windings (See the analog input signal directed to [225], further connected to processor [224] in figure 2 of Shamir); generate a frequency domain representation of the current on the power line using the current measurements (See paragraph [0030] of Shamir); and send a wireless signal indicating results from the frequency domain representation to an intelligent electronic device (IED) 
With respect to claims 2 and 10, Shamir discloses the WCS of claim 1, wherein the results comprise the real and imaginary parts of the frequency domain representation (See paragraph [0069] of Shamir).
With respect to claim 4, Shamir discloses the WCS of claim 1, wherein the processor is configured to send harmonic content of the power line to the IED to allow the IED to perform control actions or protection actions based on the harmonic content of the power line (See paragraph [0069] of Shamir).
With respect to claim 5, Shamir discloses the WCS of claim 4, wherein the processor is configured to send the harmonics of the power system fundamental frequency as the harmonic content (See paragraph [0069] of Shamir).
With respect to claim 6, Shamir discloses the WCS of claim 4, wherein the processor is configured to send the results without providing the current measurements to the IED to reduce power consumption by limiting communication of the WCS while allowing the IED to perform control actions or protection actions based on the harmonic content (See paragraph [0069] of Shamir).
With respect to claim 8, Shamir discloses the WCS of claim 1, wherein the processor is configured to: obtain the current measurements of the power line for a predetermined period of time (See paragraph [0025] in view of paragraph [0027] Shamir); and store the current measurements in the memory of the WCS during the predetermined period of time to allow for generation of the frequency domain representation (See paragraph [0025] in view of paragraph [0027] Shamir).
With respect to claim 11, Shamir discloses the method of claim 10, comprising: determining, via the IED, that a frequency threshold has been exceeded based on the results (See paragraph [0034] of 
With respect to claim 12, Shamir discloses the method of claim 11, wherein the control action comprises sending, via the IED, a signal to a circuit breaker to open the circuit breaker (See paragraph [0034] of Shamir).
With respect to claim 13, Shamir discloses the method of claim 10, wherein the results comprise a set of harmonic quantities (See paragraph [0069] of Shamir).
With respect to claim 15, Shamir discloses the WCS of claim 1, wherein the current transformer windings are configured to charge a rechargeable battery or a hybrid-layer capacitor (HLC) to power the WCS over a period of time to obtain sufficient repeated samples of the current on the power line to perform a resolution of frequency domain representation (See paragraph [0069] of Shamir).
With respect to claim 16, Shamir discloses a tangible, non-transitory, computer-readable medium comprising instructions (See paragraph [0074] of Shamir) that, when executed by a processor (See paragraph [0074] of Shamir), cause the processor to: obtain current measurements of a power line via current transformer windings of a line-powered wireless current sensor (WCS) (See paragraph [0024] of Shamir); generate a frequency domain representation of the current on the power line using the current measurements (See paragraph [0030] of Shamir); and send a wireless signal indicating results from the frequency domain representation to an intelligent electronic device (IED) (See paragraph [0026] of Shamir) that monitors the power line to allow the IED to analyze the results for anomalies (See paragraph [0028] of Shamir).
With respect to claim 19, Shamir discloses the computer-readable medium of claim 16, wherein the results comprise the real and imaginary parts of the frequency domain representation (See paragraph [0069] of Shamir).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir as applied to claim 1 above, and further in view of Arashima et al. (US PUB 2015/0331025), hereinafter Arashima.

With respect to claim 3, Shamir discloses the WCS of claim 1, but fails to disclose wherein the processor is configured to perform fast fourier transform (FFT) analysis on the current measurements to obtain the frequency domain representation. However, Arashima does disclose wherein the processor is configured to perform fast fourier transform (FFT) analysis on the current measurements to obtain the frequency domain representation (See paragraph [0129] of Arashima). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Shamir to include the feature as disclosed by Arashima because doing so ensures a high accuracy anomaly detection methodology. 
With respect to claim 7, Shamir discloses the WCS of claim 1, but fails to disclose wherein the processor is configured to perform discrete fourier transform (DFT) analysis to generate the frequency domain representation. However, Arashima does disclose wherein the processor is configured to perform discrete fourier transform (DFT) analysis to generate the frequency domain representation (See paragraph [0129] of Arashima). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Shamir to include the feature as disclosed by Arashima because doing so ensures a high accuracy anomaly detection methodology. 
With respect to claim 14, Shamir discloses the method of claim 13, but fails to disclose wherein the harmonic quantities comprise at least one of a second harmonic magnitude, a third harmonic magnitude, a fifth harmonic magnitude, and a seventh harmonic magnitude. However, Arashima does disclose wherein the harmonic quantities comprise at least one of a second harmonic magnitude, a third harmonic magnitude, a fifth harmonic magnitude, and a seventh harmonic magnitude (See paragraph [0129] of Arashima). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Shamir to include the feature as disclosed by Arashima because doing so ensures a high accuracy anomaly detection methodology. 
With respect to claim 17, Shamir discloses the computer-readable medium of claim 16, but fails to disclose wherein the results comprise a set of harmonic quantities. However, Arashima does disclose wherein the results comprise a set of harmonic quantities (See paragraph [0129] of Arashima). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Shamir to include the feature as disclosed by Arashima because doing so ensures a high accuracy anomaly detection methodology. 
With respect to claim 18, the combination of Shamir and Arashima discloses the computer-readable medium of claim 17, wherein the set of harmonic quantities comprise a first harmonic quantity of a first frequency, a second harmonic quantity of a second frequency, and a third harmonic quantity of a third frequency (See paragraph [0129] of Arashima).
With respect to claim 20, Shamir discloses the computer-readable medium of claim 16, but fails to disclose wherein the processor is configured to perform fast fourier transform (FFT) analysis on the current measurements to obtain the frequency domain representation. However, Arashima does disclose wherein the processor is configured to perform fast fourier transform (FFT) analysis on the current measurements to obtain the frequency domain representation (See paragraph [0129] of Arashima). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Shamir to include the feature as disclosed by Arashima because doing so ensures a high accuracy anomaly detection methodology. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2013/0211751 discloses a system and method for calculating power using contactless voltage waveform shape sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858